—In an action to recover damages for personal injuries, the fourth-party defendant Bruno Rossano d/b/a B&R Landscaping, appeals from so much of an order of the Supreme Court, Suffolk County (Hall, J.), entered May 12, 1997, as denied his motion for summary judgment dismissing the fourth-party complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondent.
Issues of fact exist as to whether the fourth-party defendant Bruno Rossano d/b/a B&R Landscaping maintained the area where the plaintiff tripped and fell, and, if so, whether he was negligent in so doing (see, Farrar v Teicholz, 173 AD2d 674; Hath v Allied Maintenance Corp., 143 AD2d 634). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.